                 Case 3:19-cv-00660-SDD-SDJ        Document 15    09/24/20 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA

        IN RE: SECURITY FIRST, LLC
                                                                            CIVIL ACTION

                                                                            19-660-SDD-SDJ

                                                RULING

                The Court has carefully considered the Motion,1 the record, the law applicable to

        this action, and the Report and Recommendations2 of United States Magistrate Judge

        Scott D. Johnson, dated August 26, 2020, to which an objection3 was filed and also

        reviewed.

                The Court hereby approves the Report and Recommendations of the Magistrate

        Judge and adopts it as the Court’s opinion herein.

                ACCORDINGLY, the Plaintiff's Motions to Remand (19-cv-660, Rec. Doc. 5 and

        19-cv-661, Rec. Doc. 3) are hereby GRANTED, and the cases in this consolidated matter

        are hereby REMANDED to the 23rd Judicial District Court for the Parish of Ascension,

        State of Louisiana, for further proceedings.

                IT IS FURTHER ORDERED that Plaintiff's requests for costs and expenses,

        including attorney's fees, pursuant to 28 U.S.C. § 1447(c), made in both Motions to

        Remand (19- cv-660, Rec. Doc. 5 and 19-cv-661, Rec. Doc. 3) are hereby DENIED.

                Signed in Baton Rouge, Louisiana on September 24, 2020.


                                                 S
                                             CHIEF JUDGE SHELLY D. DICK
                                             UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF LOUISIANA

        1
          Rec. Doc. 5.
        2
          Rec. Doc. 13.
        3
          Rec. Doc. 14.




23rd JDC- Certified
